             Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 1 of 19



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------
                                                        x
PARALLAX HEALTH SCIENCES, INC.,                         :
                                                        :
                             Plaintiff,
                                                        :
                      - against -                       :       Index No.: 1:20-cv-02375 (LGS)
                                                        :
                                                        :
EMA FINANCIAL, LLC                                      :
                                                        :
                              Defendant.
-----------------------------------------------------------------------
                                                        X


                                                COMPLAINT

        Plaintiff Parallax Health Sciences, Inc. (“Plaintiff” or “Parallax”) by their undersigned

counsel, as and for its Complaint against defendant EMA Financial, LLC, allege on knowledge

as to themselves and otherwise on information and belief as follows:

                                                Preliminary Statement

        1.       Parallax comes before this Court seeking to temporarily and permanently restrain

EMA from effectuating transactions pursuant to loan agreements that are criminally usurious and

as such, void ab initio. The facts are simple and straightforward: EMA drafted and has been

enforcing two sets of loan documents that require Parallax to continue to pay an approximately

75% usurious interest rate on each note. While EMA had the benefit of its in-house counsel with

the drafting of the loan documents, Parallax did not have counsel. The resulting loan documents

demonstrates that even an experienced businessman can be fooled with legalese and

misrepresentations of promises that he is unaccustomed to dealing with when working with

funding sources.
               Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 2 of 19



          2.       By this action Parallax seeks, among other things, an order from this Court

restraining defendant EMA from enforcing any aspect of the loan documents, including the right

to acquire through conversions Parallax shares, until a subsequent order can be issued declaring

the loan documents criminally usurious and void ab initio.           Parallax also seeks an order

restraining EMA from transferring, selling, assignment or otherwise disposing of any shares of

Parallax stock it obtained pursuant to the loan documents until a decision on the merits has been

issued.

          3.       This case involves a scheme to (1) defraud Parallax into selling convertible

preferred stock to the EMA and (2) EMA’s act to manipulate downward the stock price of Parallax

in order to profit from the price decline and to take advantage of increased conversion rates from

a criminally usurious and toxic lending agreement resulting from the manipulation. This scheme

has injured Parallax and is in violation of federal and state law.

                                                Parties

          4.       Parallax is a corporation duly organized under the laws of the state of Nevada,

having is principal place of business and headquarters located at 28 West 36th Street, 8th Floor,

New York, New York. Parallax also maintains a small office in Santa Monica, California.

          5.       EMA is a limited liability company formed under the laws of the State of Delaware,

having its principal place of business and headquarters located at 40 Wall Street, New York, New

York.

                                        Jurisdiction and Venue

          6.       Jurisdiction arises under 28 U.S.C. § 1331, and supplemental jurisdiction exists

for the state law claims pursuant to 28 U.S.C. § 1367. Declaratory relief is available pursuant to

28 U.S.C. §§ 2201 and 2202.
             Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 3 of 19



        7.       Venue is proper in this District pursuant to 27 U.S.C. §1391(a), in that it is a judicial

district in which a substantial part of the events or omissions giving rise to the claims occurred, a

substantial part of the property which is subject to this action is situated.

                              Facts Common To All Causes of Action

        8.       EMA profited from declines in the stock price of Parallax financed because of the

manipulation, which creates increased shares for EMA’s sole benefit on conversion as EMA

receives additional shares if the stock price of the financed company, in this instant Parallax,

declines. All of this was effectuated through the use of criminally usurious loan documents.

        9.       EMA manipulated the price downward with the stock obtained from the conversion

at a substantially lower price, profiting enormously from the difference between the price at which

the stock was sold short and the price at conversion, and use the stock from the conversion to

thereafter drive the price still lower, a “death spiral”.

        10.      These provisions give EMA an economic incentive or motive to unlawfully drive

down the stock price of targeted companies in which they “invest.” The immediate and aggressive

selling and the use of shares obtained in later conversions by EMA give them the opportunity to

artificially drive down the price of company stock, by dumping the stock, while the convertible

aspect of the transaction gives the defendants the economic motive to manipulate the price of the

stock, because a lower stock price economically benefits EMA through the use of conversions with

the criminally usurious loan documents.

        11.      This case involves an example of this unlawful scheme, carried out against

Parallax, and which has injured both Parallax and its shareholders by artificially depressing the

value of the stock. As alleged further below, the EMA defrauded Parallax into providing

convertible preferred stock to them, and manipulated Parallax stock price down, to force Parallax
             Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 4 of 19



to convert even larger amounts of additional shares to EMA. In order to place the scheme in

context, some background is necessary.

           12.   Parallax is a leading-edge technology, outcome-driven telehealth company

incorporated in Nevada with its headquarters in New York, New York. The company’s products

and offerings capitalize on the digital transformation in healthcare for improved patient

compliance, diagnosis and treatment, and support healthcare system cost savings and efficiencies.

Parallax is a public company, with its stock offered on the OTCQB Exchange under the symbol

“PRLX”.

           13.   In 2018, Parallax was seeking an infusion of funds on a short-term basis, and was

introduced to EMA. EMA touts itself on its website as private investment firm focused on

providing creative financing solutions for public and private companies. Parallax’s primary

contact with EMA was Byron Campos, and beginning in the last week of January, 2019, a series

of emails and telephone conversations were exchanged between Mr. Campos on behalf of EMA

and Mr. Arena on behalf of Parallax as it related to a potential funding partnership between the

parties.

           14.   In the first instance Mr. Campos requested certain information from Parallax in

the form of a questionnaire that was sent to Mr. Arena, completed and returned to EMA. Upon

receipt of the completed questionnaire Mr. Campos and the EMA team conducted additional due

diligence on Parallax, and as a result would request additional information relating to Parallax,

including information relating to a raise of funds by Parallax. After conducting its due diligence

Mr. Campos commented in the end of January there were “a number of concerns, such as debt,

legal proceedings and poor financials. With that said, I think we may still be able to do something

here.”
          Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 5 of 19



       15.     Notwithstanding such statements, over the course of the next month (January

through February 2019) Mr. Campos directly, and through a third-party introduction by Vik

Grover, continued to solicit business from Mr. Arena and Parallax indicating to Mr. Arena he

“really wanted to make something work.” This solicitation took place through emails and

telephone.

       16.     In the course of conversations between Mr. Arena and Mr. Campos, Mr. Arena

made it clear to Mr. Campos that, like other funding agreements entered into by Parallax with

funding parties, Parallax would pay a competitive interest rate as well as provide EMA with the

ability to have such loan paid back through a deeply discounted share conversion.

       17.     Mr. Arena thereafter informed Mr. Campos that there had to be caution associated

with the sale of shares received in the conversions because the trading volume of the company

was not large and any large sale of converted shares would have a disastrous effect on the

company. Mr. Campos agreed no such sale would take place.

       18.     To provide additional consideration for the loan, Parallax agreed to provide a

warrant, exercisable at $.15, for 300,000 shares of Parallax stock.

       19.      Based upon those conversations, Mr. Arena on behalf of Parallax forwarded to

Mr. Campos at EMA a series of documents associated with the form of transaction that was

proposed, to wit, a securities purchase agreement, a convertible note (or debenture), a warrant as

further consideration for the loan as well as additional documentation necessary for the loan

transaction to be effectuated.

       20.     Mr. Arena relied upon the statements of Mr. Campos, and such was the cause to

induce Parallax to move forward with funding from EMA.
          Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 6 of 19



       21.     On or about January 30, 2019, a term sheet was provided by Mr. Campos to Mr.

Arena. Upon reviewing the same Mr. Arena noted that the term sheet contained a pre-payment

penalty that was not discussed, as well as a limited time for any such pre-payment.

       22.     Mr. Arena addressed this issue of concern with Mr. Campos, informing Mr.

Campos Parallax did not want to be hamstrung by such a clause if it has the opportunity to

extinguish its debt.

       23.     In the course of a telephone call on January 30, 2019, when addressing this point,

Mr. Campos told Mr. Arena that such clauses are included in all of EMA’s loan documents,

however, told Mr. Arena not to be concerned with the clause because EMA wants to create a

relationship with Parallax to be its funding source, and will work with the Parallax should the

company wish to pay off the loan prior to the maturity date.

       24.     Mr. Campos was aware from the January 30, 2019, conversation that Mr. Arena

was relying upon such statement, and such statement was the cause to induce Parallax to utilize

EMA as a funding source and move forward with the lending documents.

       25.     Initially Parallax forwarded to EMA documentation it had utilized with prior

funding sources. Mr. Campos rejected these documents, stating EMA would only utilizing its

documentation.

       26.     Soon thereafter Mr. Arena would be introduced to Jamie Beitler from EMA who,

on February 27, 2019, forwarded EMA’s documentation required for the transaction, including

the purchase agreement, convertible promissory note, a warrant for 300,000 shares, and various

other documents EMA necessary for the funding of the agreed upon $111,000 loan.
          Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 7 of 19



       27.     Mr. Arena, not an attorney, received the aforementioned documents in the

afternoon of February 27, 2019, and turned them around with comments for revisions the

following morning. EMA was utilizing its in-house counsel to approve and edit the documents.

       28.      A week later the negotiations ended and documents for a $111,000 loan from

EMA to Parallax were signed. Those documents included a 12% Convertible Note (“February

Note”), a Purchase Agreement that tied in the use of Parallax shares, a warrant for the issuance

of 300,000 shares of Parallax at a strike price of $.15, wire instructions and an irrevocable transfer

agent instruction.

       29.     The February Note was for a nine-month term. The purchase agreement was

necessary because the transactions were created in a manner in which EMA had the to convert

the principal, interest and any other amount due into free trading common stock of Parallax.

       30.     Unbeknownst to Parallax, the February Note in conjunction with the purchase

agreement were fraught with liquidated damages and penalty provisions to considerably benefit

the lender. For example, if the requested conversion of shares were not effectuated on a timely

basis, Parallax would be penalized $250 per day for each day over the set deadline, with the

balance of penalty permitted to be added to the principal balance.

       31.     Additionally, as set forth in article three of the February Note, there were eighteen

different forms of default that, if they took place, would provide EMA with an extravagant

windfall of riches at the detriment of Parallax that had no reasonable relationship to the amount

of the principal loan.

       32.     Such terms included a default payment of 200% of the balance due, plus interest

at 24%, or, depending what was greater, a required conversion of shares of what was defined as

a “default sum” with a multiplier creating a windfall for EMA.
         Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 8 of 19



       33.     Neither option had any relationship to the loan amount or any reasonable damages

provision, but rather, was a straightforward liquidated damages provision.

       34.     In addition to the 12% interest applied to the nine-month loan, EMA received the

aforementioned warrant for the issuance of 300,000 Parallax shares at the strike price of $.15;

this consideration carried an exercise value $45,000.

       35.     After the documents were fully executed and exchanged, EMA funded Parallax,

but not the $111,000 dollar value as set forth in the February Note, but rather because EMA

discounted the loan by $6,660 based upon an Original Issue Discount of the loan. Additional,

purported legal fees were deducted, and on March 11, 2019, EMA wired Parallax $99,900.

       36.     The proper calculation of the interest rate must include not only the $45,000 value

of the warrant, but also the $6,660 Original Issue Discount applied to the February Note. This

calculation adds together the $9,990 derived from the original interest rate over the nine-month

term. From there, to calculate the interest rate the cumulative dollar amount of $61,650 is divided

into the $111,000 principal amount, applying the nine-month term, bringing the interest rate of the

February Note to 74.26%.

       37.     In April 2019, Parallax again sought an infusion of funds, and turned to EMA.

For this lending round, another $111,000 loan was effectuated on near similar terms: 12%

convertible note (“April Note”), term of nine-months, and the same default and penalty terms.

       38.     Like the February transaction, the April transaction also contained additional

consideration of a warrant for 300,000 warrants at the same $.15 strike price. However, unlike

the February Note, the April Note carried with it an Original Issue Discount of $8,560 as well

additional purported legal fees. Thus, on April 12, 2019, EMA only funded $99,940, but charged

interest on $111,000.
          Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 9 of 19



       39.     The interest rate on the April Note is calculated in the same manner as that for the

February Note. This calculation adds together the $9,990 derived from the original interest rate

over the nine-month term, the $45,000 warrant value and the $8,560 discount rate. From there,

to calculate the interest rate the cumulative dollar amount of $63,550 is divided into the $111,000

principal amount, applying the nine-month term, bringing the interest rate of the April Note to

75.99%.

       40.     The February Note and April Note (collectively the “Transactions”) carry with

them a criminally usurious interest rates of approximately 75%, triple the permissible rate

permitted in New York.

       41.     The Transactions also carry with them impermissible penalty clauses that are

nothing short of liquidated damages clauses that have no relationship to the value of each loan.

Each note, in conjunction with the respective purchase agreements, were fraught with liquidated

damages and penalty provisions to considerably benefit EMA. For example, if the requested

conversion of shares were not effectuated on a timely basis, Parallax would be penalized $250

per day for each day over the set deadline, with the balance of penalty permitted to be added to

the principal balance.

       42.     Additionally, as set forth in article three of the February Note, there were eighteen

different forms of default that, if they took place, would provide EMA with an extravagant

windfall of riches at the detriment of Parallax that had no reasonable relationship to the amount

of the principal loan.

       43.     Such terms included a default payment of 200% of the balance due, plus interest

at 24%, or, depending what was greater, a required conversion of shares of what was defined as

a “default sum” with a multiplier creating a windfall for EMA.
         Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 10 of 19



       44.     Through the misrepresentations and criminally usurious lending agreements,

EMA completed Phase One of its stock manipulation plan.

       45.     The misrepresentations alleged above were false and misleading when made. In

making the misrepresentations alleged above, EMA acted with scienter. EMA had motive and

opportunity to make false and misleading statements, because the terms of the agreement with

Parallax would provide them with an economic incentive to acquire Parallax stock and

manipulate its stock price for its benefit and to the detriment of not only Parallax, but other

holders of Parallax stock.

       46.      In November, 2020, Parallax requested a pay-off of the Transactions. At this time

Mr. Arena was working with Felicia Preston, holding the title of Director at EMA.

       47.     Initially Mr. Arena was told there would be no permissible payoff. This figure

was contrary to what Mr. Campos had told Mr. Arena on January 30, 2019.

       48.     Mr. Arena immediately informed Ms. Preston with the position Mr. Campos

stated, that such would indeed be permissible. Ms. Preston then turned course and provided Mr.

Arena with a payoff figure, approximately $329,000 that was almost double what the remaining

balance was at the time. This figure was nothing short of a configuration of a penalty ridden,

impermissibly calculated dollar amount with no reasonable basis to the principal due at the time.

       49.     Mr. Arena requested a breakdown of the figure, but Ms. Preston refused to produce

the same.

       50.     From November through the end of the year, Mr. Arena repeatedly pressed Ms.

Preston for information that served as the basis for the payoff figure. Ms. Preston would fail to

return calls or emails for days and weeks at a time.
          Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 11 of 19



       51.      With the benefit of hindsight, the reason for Ms. Preston’s silence became evident

based upon EMA’s effectuation of the very scheme it intended upon utilizing to manipulate

Parallax’s stock for its benefit. First came the conversions as set forth below:

                                                                          MARKET      CONVERSION
                 SHARES                                                  VALUE PER     PRICE PER
   DATE       TRANSFERRED      SHARES        PAR VALUE     COMMON          SHARE        SHARE

   01/02/20         01/09/20       400,000          400         27,600    $ 0.0700       $ 0.0225
   01/24/20         01/28/20       400,000          400         19,600    $ 0.0500       $ 0.0228
   02/05/20         02/11/20       400,000          400         19,600    $ 0.0500       $ 0.0185
   02/14/20         02/14/20     1,000,000        1,000         49,000    $ 0.0500       $ 0.0185
                                         -


       52.      These conversions resulted in a windfall for EMA; the conversions above

decreased the principal balance on the February Note by $41,580, while receiving $115,800 worth

of Parallax stock. Phase two of the scheme to effectuate the stock manipulation was in place.

       53.      The third phase of the manipulation began with the steps EMA took to materially

depress the Parallax stock, harming other shareholders and investors, for the sole purpose of being

able to acquire an amount of shares through the Transaction documents conversion process that

it would otherwise be unable to receive.

       54.      From its first conversion in January 2020 through the end of February, 2020, EMA

utilized shares of Parallax it should not have acquired in the first instance to effectuate several

dumps, or mass sales of its Parallax stock for one sole purpose: to manipulate the stock price,

driving down its value so that it may then utilize the criminally usurious lending agreements to

effectuate additional conversions of Parallax shares at an exponentially decreased price, with such

decrease in price caused solely by EMA’s manipulation of the market to benefit itself.

       55.      These transactions resulted in the depression of the price, cumulatively over the

two-month period of 30% of the value of the penny stock.
            Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 12 of 19



       56.      The purpose and effect of these manipulative techniques was to artificially depress

the price of Parallax stock, to the benefit of EMA and to the detriment of Parallax and the

investing public. The scheme has been successful in driving down the price of Parallax stock

from $.070 to $.048.

       57.      By the end of February EMA not only had received a windfall from its scheme,

but was continuing the same by moving forward with a proposed March 3, 2020, conversion of

Parallax stock to acquire an additional 1,500,000. It is not coincidental this amount equates to

the approximate amount of shares EMA had previously dumped into the market forcing down

the price of the stock for its newly proposed acquisition of Parallax shares.

       58.      What also became evident was EMA’s intent to defraud Parallax by improperly

increasing the amount of the principal balance as well as including fees that simply were false.

       59.      In the first instance, upon information and belief no legal fees were paid for any

of the work so billed; and if it was paid, it was in an amount less than charged by EMA to Parallax.

       60.      Second, in October of 2019, Parallax wired to EMA $77,700, an amount sent from

Parallax to counsel for EMA, then forwarded by counsel directly to EMA. This money was never

returned.

       61.      In addition to the $77,700 payment, four conversions totaling approximately

$39,685 were effectuated. Cumulatively, the payment and conversions totaled approximately

(rounding to the dollar) $117,385.

       62.      A correct calculation of the payments accounting for principal and interest

(assuming legal fees and costs as charged were actual) should have been as follows:
          Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 13 of 19




                                               PRINCIPAL
 DATE          # DAYS       PRINCIPAL 1         BALANCE         INTEREST 1           P&I1
 02/27/19                      111,000.00      111,000.00
 03/31/19       32                               111,000.00           1,167.78       112,167.78
 04/08/19        8                               222,000.00             291.95       112,459.73
 06/30/19       83                               222,000.00           3,028.93       115,488.66
 09/30/19       92                               222,000.00           3,357.37       118,846.03
 10/30/19       30                             222,000.00             1,094.79       119,940.82
 10/30/19        0             (68,759.18)     153,240.82           (8,940.82)        42,240.82
 11/27/19       28                               153,240.82            388.85         42,629.67
 12/31/19       34                               153,240.82            472.17         43,101.84
 01/02/20        2                               153,240.82             27.77         43,129.62
 01/02/20        0              (6,485.90)       146,754.92           (888.79)        35,754.93
 01/08/20        6                               146,754.92             83.32         35,838.25
 01/24/20       16                               146,754.92            188.08         36,026.33
 01/24/20        0              (7,703.19)       139,051.73           (271.41)        28,051.74
 02/05/20       12                               139,051.73            141.06         28,192.80
 02/05/20        0              (6,431.49)       132,620.25           (141.06)        21,620.25
 02/14/20        9                               132,620.25             83.00         21,703.25
 02/14/20        0             (17,683.56)       114,936.69            (83.00)         3,936.69
 03/11/20       26                               114,936.69              33.65         3,970.34

 TOTAL                           3,936.69        114,936.69             33.65




         63.   Unfortunately, EMA, through the use of mail and emails, continued it fraudulent

scheme by knowingly providing to Parallax conversion notices setting forth a balance significantly

higher than permitted, and one that would provide EMA with the ability to acquire yet more shares

through the scheme.

         64.   These conversion notices, carried through to the transfer agent based upon an

irrevocable set of instructions, was another mechanism in the scheme effectuated by EMA - - it

knew full well based upon the Transactions’ documents it drafted and required for the

Transactions, Parallax would be unable to stop the manipulation process.
           Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 14 of 19



                                  FIRST CLAIM FOR RELIEF
                                 DECLARATORY JUDGMENT

          65.    Parallax repeats and realleges paragraphs 1-61 as if fully set forth herein.

          66.    The loan documents utilized by EMA for the Transactions contain a criminally

usurious rate.

          67.    New York law holds such usurious rate, here at approximately 75%, three times

over the permissible rate, renders the underlying notes and corresponding agreements void ab

initio.

          68.    As a result of the facts described in the foregoing paragraphs, an actual

controversy of sufficient immediacy exists between the parties to this action as to whether the

documents underlying the Transactions are enforceable as a matter of law.

          69.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 Parallax in

good faith requests the Court declare the February Note and April Note void ab initio, thereby

precluding EMA from enforcing the same upon Parallax or its transfer agent.


                                 SECOND CLAIM FOR RELIEF
                                    INJUNCTIVE RELIEF

          70.    Parallax repeats and realleges paragraphs 1-69 as if fully set forth herein.

          71.    Parallax comes before this Court seeking to temporarily and permanently restrain

EMA from effectuating transactions pursuant to loan agreements that are criminally usurious and

as such, void ab initio.

          72.    The facts are simple and straightforward: EMA drafted and has been enforcing

two sets of loan documents that require Parallax to continue to pay an approximately 75%

usurious interest rate on each note. While EMA had the benefit of its in-house counsel with the

drafting of the loan documents, did not have counsel.
           Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 15 of 19



          73.   The resulting loan documents demonstrates that even an experienced businessman

can be fooled with legalese and misrepresentations of promises that he is unaccustomed to dealing

with when working with funding sources.

          74.   At the time of filing EMA, through a criminally usurious set of loan transactions

has converted and received 2,200,000 shares of Parallax, and, after effectuating a series of

transactions intended to depress the value of the stock, now threatens litigation to enforce a

conversion of shares that would provide it with an additional 1,500,000 shares in Parallax.

          75.   The shares at issue are free trading shares, and once received EMA can further

manipulate the market to force a subsequent conversion that would permit it to acquire shares at

an intentionally depressed price, harming not only Parallax, but also anyone else holding the

shares.

          76.   Moreover, once in possession of these free trading shares, nothing short of an order

from this Court will preclude EMA from transferring, selling, pledging, granting options on, or

otherwise disposing of those shares and warrants in Parallax it has maintained through the

Transactions, to prevent their dispersal and to insure that those shares will be returned to the

Parallax in the event that this Court eventually orders such permanent injunctive relief.

          77.   Monetary damages would be an inadequate remedy for Parallax if

those shares were to be transferred by EMA pending final judgment in this action and irreparable

harm would take place, and as such, injunctive relief is required.

          78.   Additionally, as set forth below, the interest rate on the two notes are criminally

usurious, requiring a declaration the loans are void ab initio. Without the requested injunctive

relief EMA will be permitted to enforce the terms of an illegal loan document to secure shares,

and thereafter sell them in the open market, when it otherwise would not be permitted to do so.
          Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 16 of 19



         79.   Parallax has demonstrated irreparable harm in the absence of injunctive relief, and

as referenced above, has demonstrated likelihood of success on the merits and all equities fall in

favor of Parallax.

         80.   Parallax has no adequate remedy at law.

         81.   Parallax seeks an order from this Court temporarily and permanently restraining

EMA from enforcing any aspect of the loan documents, including the right to acquire through

conversions Parallax shares, until a subsequent order can be issued declaring the loan documents

criminally usurious and void ab initio.

         82.   Parallax also seeks an order temporarily and permanently restraining EMA from

transferring, selling, assignment or otherwise disposing of any shares or warrants of Parallax

stock it obtained pursuant to the loan documents until a decision on the merits has been issued.

                     THIRD CLAIM FOR RELIEF
 VIOLATION OF SECTION 10(B) AND RULE 10B-5 OF THE 1934 EXCHANGE ACT
                          (MANIPULATION)

         83.   Parallax repeats and realleges paragraphs 1-82 as if fully set forth herein.

         84.    Defendant EMA created, participated and gained, to the detriment of Parallax, in

a scheme to defraud Parallax by manipulating the price of Parallax stock. The scheme was carried

out by use of the mails and wires.

         85.    The scheme utilized by EMA included the use of a criminally usurious set of loan

documents, and thereafter utilized those loan documents to manipulate the price of Parallax’s stock

by causing large volumes of stock to be sold with the intent to artificially depress the price of the

stock.
         Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 17 of 19



       86.      The scheme was successful, with EMA acquiring then dumping a large volume of

stock on the market in a very short time frame, artificially depressing the stock 30%. The actual

dates and amounts of the sales are solely in possession of EMA.

       87.      EMA acted with scienter as it had the motive to engage in this scheme, because of

the structure of the Transaction documents, and the opportunity to engage in this scheme, because

of the stock issued by Parallax to EMA.

       88.      Parallax was damaged by EMA’s manipulation, because EMA sold stock not for

any reason other than to depress the value of it and thereafter utilize such depressed stock prices

to better gain from the conversions effectuation with a criminally usurious set of loan documents.

       89.      This caused EMA’s stock value to decline while at the same time EMA secured

hundreds of thousands of Parallax shares to be issued to it, providing it further ability to continue

the same scheme and harm not only Parallax but also its shareholders.

       90.      EMA engaged in market activity aimed at deceiving investors as to how other

market participants have valued a security. The deception arises from the fact that investors are

misled to believe that prices at which they purchase and sell Parallax stock are determined by the

natural interplay of supply and demand, not rigged by manipulators such as EMA. These sales by

EMA sent a false signal, or active deceit to investors by creating an artificial decline in the value

of the stock.

       91.      In addition, to secure additional shares it was not entitled to receive, EMA

improperly calculated the balance due on the loans so as to have the transfer agent believe EMA

maintained the right to secure additional shares.

       92.      EMA has violated federal securities law.
         Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 18 of 19



       93.     By reason of the foregoing Parallax has been damaged in an amount to be

determined at trial.

                                FOURTH CLAIM FOR RELIEF
                                  UNJUST ENRICHMENT

       94.     Parallax repeats and realleges paragraphs 1-93 as if fully set forth herein.

       95.     EMA, through its fraudulent scheme set forth above, induced Parallax to enter into

the Transactional documents by withholding from Parallax the fact that the underlying

Transactional documents were void ab initio.

       96.     Notwithstanding such, EMA through various conversions of the Parallax stock,

received 2,200,000 shares of Parallax stock.

       97.     EMA was enriched and thus benefited at the expense of Parallax. Equity and good

conscience requires Parallax to recover and retain from EMA the shares EMA received pursuant

to the Transaction documents.

       98.     These shares can be delivered by either a return of the Parallax shares, and

warrants, in the possession of EMA now, and for those shares that were sold in the open market,

EMA may repurchase the same for the benefit of Parallax.

       99.     By reason of the foregoing Parallax has been damaged in an amount to be

determined at trial, together with legal fees incurred in bringing the instant action.

CLAIM FOR RELIEF:

       WHEREFORE, Parallax seeks judgment against EMA as follows:

       a.      On the First Claim for Relief, a Declaratory Judgment Holding the Transactional

loan documents are void ab initio;

       b.      On the Second Claim for Relief, an order temporarily and permanently restraining

EMA from enforcing any aspect of the loan documents, including the right to acquire through
            Case 1:20-cv-02375-LGS Document 1 Filed 03/18/20 Page 19 of 19



conversions Parallax shares, until a subsequent order can be issued declaring the loan documents

criminally usurious and void ab initio; and also an order temporarily and permanently restraining

EMA from transferring, selling, assignment or otherwise disposing of any shares or exercising

any warrants of Parallax stock it obtained pursuant to the loan documents until a decision on the

merits has been issued;

           c.   On the Third Claim for relief, an order finding EMA violated 10(b) and 10(b)(5)

of the Exchange Act of 1934 and damages to be determined at trial, including, to the extent

permitted, compensatory and legal fees;

           d.   On the Fourth Claim for relief, an order finding EMA was unjustly enriched by its

receipt of Parallax stock, and ordering EMA to return to Parallax the full compliment of Parallax

shares EMA received pursuant to the Transaction documents, including all shares and warrants

of Parallax in the possession and control of EMA, and to the extent EMA is not in possession of

the same, EMA shall be ordered to secure the same in the open market and provide them to

Parallax, together with the payment of legal fees; and

           e.   For any other relief deem by this Court to be just, proper and in the interests of

justice.

Dated: March 17, 2020
                                            Law Offices of Barry M. Bordetsky

                                                    By:/s/ Barry Bordetsky
                                                     Barry M. Bordetsky
                                                     22 N. Park Place, 2nd Floor
                                                     Morristown, New Jersey 07960
                                                     Tel. No.: (973) 998-6596
                                                     Email: barry@bordetskylaw.com
